Mr. Justice Wole
delivered the opinion of the Court.
María Josefa Iparraguirre brought suit in the District Court of San Juan against Salvador R. Nin and others to recover the sum of $6,500. The exact nature of the suit is one of the questions before us. The appellee moves to dismiss the appeal on various grounds, but we do not find it necessary to discuss them.
The defendants appeared and opposed the dismissal. One of- the grounds of the opposition was that from things said in the motion to dismiss it would appear that the proceeding was had to foreclose a mortgage and possibly under the Mortgage Law, and that the complainant failed to comply with *886such requisites. The appellants admit that if it should he considered a suit merely to recover money, perhaps the judgment would have been good, but that the appellee, as we have understood, says things to the contrary in her motion to dismiss.
Likewise, the appellants maintain that a suit in bankruptcy has been filed in the Federal Court and the claim of María Josefa Iparraguirre for $6,000 (sic) is among the claims listed and that hence the local courts have lost jurisdiction. We can not be sure that the appellants are right about this, but the appellee has presented no brief on the other side.
Likewise, the whole record is not before us and we are unable to dismiss the appeal as frivolous or for any of the other reasons set up in the motion to dismiss.
The motion should be overruled.